Citation Nr: 1204929	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-30 172	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right eye disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mr. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Veteran's case was previously before the Board in August 2009 at which it was remanded for additional development.  In an October 2011 rating decision, entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) was granted effective March 22, 2010.  The award of a TDIU constitutes a full grant of that benefit and the claim for entitlement to TDIU is no longer before the Board.  

The Board's August 2009 remand also referred the issue of entitlement to service connection for contracture of the hands to the Agency of Original Jurisdiction (AOJ).  The current record before the Board does not indicate whether the claim has been adjudicated, and the Board does not have jurisdiction over it.  It is therefore once again referred to the AOJ for the appropriate action.





FINDING OF FACT

On November 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


